      Case 9:18-cv-00483-BKS-TWD Document 14 Filed 09/15/21 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


JERRY MASSEY,

                                       Plaintiff,                       9:18-cv-483 (BKS/TWD)

v.

H. GRAHAM,

                                       Respondent.


Appearances:

Plaintiff pro se:
Jerry Massey
15-B-1907
Auburn Correctional Facility
P.O. Box 618
Auburn, NY 13021

For Defendant:
Letitia James
Attorney General for the State of New York
Michelle Elaine Maerov
28 Liberty Street
New York, NY 10005

Hon. Brenda K. Sannes, United States District Judge:

                         MEMORANDUM-DECISION AND ORDER

       On April 20, 2018, Plaintiff pro se Jerry Massey filed a petition seeking a writ of habeas

corpus under 28 U.S.C. § 2254 challenging his conviction, following a guilty plea, of burglary in

the second degree. (Dkt. No. 1). On September 7, 2018, Defendant filed an answer, accompanied

by the state court records related to the matter. (Dkt. Nos. 6-8). Petitioner filed a traverse on

October 5, 2018. (Dkt. No. 10). This matter was assigned to United States Magistrate Judge

Therese Wiley Dancks who, on August 20, 2021, issued a Report-Recommendation
      Case 9:18-cv-00483-BKS-TWD Document 14 Filed 09/15/21 Page 2 of 2




recommending that Petitioner’s petition be denied and dismissed, and that no certificate of

appealability be issued. (Dkt. No. 13). Magistrate Judge Dancks advised the parties that under 28

U.S.C. § 636(b)(1), they had fourteen days within which to file written objections to the report,

and that the failure to object to the report within fourteen days would preclude appellate review.

(Dkt. No. 13, at 15). No objections to the Report-Recommendation have been filed.

          As no objections to the Report-Recommendation have been filed, and the time for filing

objections has expired, the Court reviews the Report-Recommendation for clear error. See

Petersen v. Astrue, 2 F. Supp. 3d 223, 228–29 (N.D.N.Y. 2012); Fed. R. Civ. P. 72(b) advisory

committee’s note to 1983 amendment. Having reviewed the Report-Recommendation for clear

error and found none, the Court adopts the Report-Recommendation.

          For these reasons, it is

          ORDERED that the Report-Recommendation (Dkt. No. 13) is ADOPTED; and it is

further

          ORDERED that the Petition is DENIED and DISMISSED; and it is further

          ORDERED that no certificate of appealability (“COA”) is issued because Petitioner has

failed to make “a substantial showing of the denial of a constitutional right” as required by 28

U.S.C. § 2253(c)(2). Any further request for a COA must be addressed to the Court of Appeals

(Fed. R. App. P. 22(b)); and it is further

          ORDERED that the Clerk serve a copy of this Order upon the parties in accordance with

the Local Rules.

          IT IS SO ORDERED.



Dated: _________________
       September 15, 2021
       Syracuse, New York



                                                 2
